In a negligence action by the infant plaintiff to recover damages for personal injuries, and by the adult plaintiff (her father) to recover damages for Ms loss of services and medical expenses, defendant appeals from an order of the Supreme Court, Kings County, dated April 10, 1962, which granted plaintiffs’ motion for summary judgment and directed an assessment of the damages (Rules Civ. Prac., rule 113). Order reversed, with $10 costs and disbursements, and motion for summary judgment denied. The accident occurred when the defendant’s automobile, in which the infant was a passenger, struck a curb while it was making a left turn, and apparently went out of control. In our opinion the record presents a triable issue of fact as to defendant’s negligence in the operation of his automobile; and such issue may not be resolved upon a motion for summary judgment. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur. [33 Mise 2d 412.]